Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 02, 2016

The Court of Appeals hereby passes the following order:

A16A1742. WILLIE HOLLAND v. THE STATE.

      In 2003, a jury convicted Willie Holland of possession of heroin with intent to
distribute. A month later, a jury found Holland guilty of one count of aggravated
assault on a peace officer, possession of a firearm during the commission of a felony,
and possession of heroin. After the grant of an out-of-time appeal, Holland’s
convictions were affirmed by this Court. See Holland v. State, Case No. A05A0765
(decided April 6, 2005). In 2011, Holland, acting pro se, filed a “Motion to Amend
Defaulted Ruling on a Void Judgment,” and in 2013, he filed an amended motion.
The trial court denied the motion on August 21, 2013. Holland subsequently filed
this direct appeal on November 7, 2013.
      A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Holland filed his notice of
appeal 78 days after entry of the trial court’s order, his appeal is untimely.1
Accordingly, this untimely appeal is hereby DISMISSED. The State’s motion to
dismiss the appeal is DENIED as moot.

      1
         Furthermore, the Supreme Court has made clear that a motion seeking to
challenge an allegedly invalid or void judgment of conviction “is not one of the
established procedures for challenging the validity of a judgment in a criminal case.”
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Holland is not authorized
to collaterally attack his conviction in this manner.
Court of Appeals of the State of Georgia
                                     06/02/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.